    Case 8:20-cv-01831-WFJ-SPF Document 1 Filed 08/07/20 Page 1 of 13 PageID 1




                                UNITED STATES DISTRICT COURT
                                 MIDDLE DISTRICT OF FLORIDA

----------------------------------
TORREY PAUL, an individual, on behalf of   )
himself and all others similarly situated, )                   Case No.
                                           )
                               PLAINTIFF,  )
                                           )
V.                                         )                   CLASS ACTION COMPLAINT
                                           )
THE GRAND WHITE USA, LLC,                  )                   JURY TRIAL DEMANDED
                                           )
                               DEFENDANT.  )
                                           )
----------------------------------

                                    CLASS ACTION COMPLAINT


        Plaintiff, Torrey Paul (“Plaintiff”), by and through his undersigned counsel, brings this

Class Action Complaint against Defendant, The Grand White USA, LLC (“Grand White” or

“Defendant”), and alleges as follows, based upon information and belief, except as to the

allegations specifically pertaining to him, which are based on personal knowledge.


                                       NATURE OF THE ACTION

        1.       This is a class action lawsuit on behalf of all persons who purchased tickets to attend

a Grand White Dinner event (the “Dinner”) at one of Grand White’s Dinner locations 1, but who

were unable to use those tickets due to the Dinner’s being postponed or cancelled because of

Defendant’s response to the Coronavirus Disease 19 (“Covid-19”).




1
 Dinners in the United States are hosted in California, Colorado, Florida, Georgia, Illinois, Indiana, Louisiana,
Maryland, Massachusetts, Michigan, Minnesota, Missouri, New York, North Carolina, Ohio, Pennsylvania, Texas,
and Washington D.C.
 Case 8:20-cv-01831-WFJ-SPF Document 1 Filed 08/07/20 Page 2 of 13 PageID 2




       2.      Grand White has not refunded the purchase price of the tickets, or any of the

additional fees paid by Plaintiff and members of the Class, even though the tickets for which the

funds were paid became unusable when Defendant postponed or cancelled the Dinners.

       3.      Defendant’s failure to provide refunds for tickets purchased, after the tickets were

rendered unusable due to the postponement or cancellation of the Dinners, is a breach of the

contracts between Grand White and Plaintiff and the members of the Class, and is unjust.

       4.      Plaintiff seeks, for himself and the Class members, Grand White’s disgorgement

and return of the funds paid for the unusable tickets.

                                            PARTIES

       5.      Plaintiff Torrey Paul is an adult individual and is a resident and citizen of the state

of Texas. He purchased and paid for two tickets and a parking pass to attend the Dinner in Houston,

Texas, scheduled for April 25, 2020. The Dinner was postponed indefinitely by Defendant, leaving

his tickets and parking pass unusable as contracted for. Plaintiff has requested a refund from Grand

White, but Defendant has refused to issue a refund in any amount.

       6.      Defendant, The Grand White USA, LLC, is a Florida Limited Liability Company

headquartered and with its principal place of business, in St. Petersburg, Florida, and is a citizen

of Florida. Defendant hosts and sells tickets for Dinners held throughout the United States, Europe,

and Africa.

                                 JURISDICTION AND VENUE

       7.      The Court has subject-matter jurisdiction over this action pursuant to 28 U.S.C. §

1332(d)(2)(A), as modified by the Class Action Fairness Act of 2005, because Plaintiff and at least

one member of the Class is a citizen of a different state than Defendant, there are more than 100
    Case 8:20-cv-01831-WFJ-SPF Document 1 Filed 08/07/20 Page 3 of 13 PageID 3




members of the Class, and the aggregate amount in controversy exceeds $5,000,000 exclusive of

interests and costs.

           8.       This Court has personal jurisdiction over Defendant because Defendant conducts

business and maintains its principal place of business in Florida.

           9.       Venue is proper in this Court pursuant to 28 U.S.C. § 1391, as Defendant resides in

this District.

                                          FACTUAL BACKGROUND

           10.      Defendant, through its website, www.thegrandwhite.com (“Grand White

Website”), sells tickets to Dinners hosted throughout the United States, Africa, and Europe.

           11.      The Dinners are hosted annually, and provide a forum for attendees to wear all-

white clothing, and enjoy an evening of “great company, delicious food, live music, speeches,

entertainment and much, more with a fresh concept that promises to be an unforgiveable event.” 2

           12.      Plaintiff and Class members purchased tickets through the Grand White Website

for a Dinner.

           13.      The tickets for the Dinner vary in price depending upon the seat location. Seats

closest to the stage and dance floor are considered “Premium” and cost approximately $110.00 per

ticket. Seats further from the stage and dance floor range from approximately $50 to $85. A

booking fee is added to the purchase price, and ranges from approximately $2 to $5 per ticket. 3

           14.      Attendees may also choose to pre-pay for parking, which varies by Dinner location,

but is approximately $10.00 per vehicle. Although the parking fee is not mandatory, the Dinners

are held at a “secret” venue undisclosed to the attendees prior to the Dinner. The attendees must

meet at the parking location, where Grand White provides transportation from the parking location


2
    See https://thegrandwhite.com/ (last accessed July 20, 2020).
3
    Ticket prices and fees vary by geographical location of the Dinner.
 Case 8:20-cv-01831-WFJ-SPF Document 1 Filed 08/07/20 Page 4 of 13 PageID 4




to the Dinner venue. Without prior knowledge as to the Dinner’s location, most attendees pay for

parking in order to ensure transportation to the Dinner.

        15.     Plaintiff’s ticket purchase details are as follows:




        16.     In response to the Covid-19 pandemic, the Houston, Texas Dinner was postponed

indefinitely.   Plaintiff’s tickets and parking pass were consequently rendered unusable as

contracted for, and lost their value.

        17.     Similarly, tickets and parking passes purchased by the members of the Class were

rendered unusable and lost their value when the Dinners for which such tickets were purchased

were cancelled or postponed due to the Covid-19 pandemic.

  Due to the Covid-19 Pandemic, Plaintiff’s and the Class members’ Tickets Were Rendered
              Unusable, and Defendant Has Wrongly Refused to Issue Refunds
    Case 8:20-cv-01831-WFJ-SPF Document 1 Filed 08/07/20 Page 5 of 13 PageID 5




         18.     The Covid-19 virus has spread, and continues to spread, rapidly across the United

States and has been declared a public health emergency of international concern by the World

Health Organization 4, and the United States Department of Health and Human Services.

         19.     In response to Covid-19, many states, including states where the Dinners were to

be hosted, issued Stay at Home Orders (the “Orders”), mandating that mass gatherings be limited,

that non-essential businesses such as event venues cease operations, and that residents must remain

at home except for essential purposes.

         20.     Even in states where Orders were not implemented, travel restrictions, quarantines,

and Social Distancing Guidance (the “Guidance”) issued by the Centers for Disease Control and

Prevention (“CDC”) 5 have caused businesses and public venues to close and/or cancel or postpone

large gatherings and events.

         21.     As a result of the Orders and Guidance issued, the Dinner scheduled for April 25,

2020, in Houston, Texas was postponed indefinitely, leaving Plaintiff’s tickets useless and without

value.

         22.     Plaintiff has incurred a loss in the amount equal to the purchase price of the tickets,

parking fee, as well as any other fees charged by Grand White for such purchase.

         23.     Similarly, Dinners across the United States were cancelled or postponed due to the

Covid-19 pandemic, leaving Class members’ tickets useless and without value. Members of the

Class have incurred a loss in the amount equal to the purchase price of their tickets, parking fees

(if a parking pass was purchased), as well as any fees charged by Grand White for such purchases.




4
  See https://www.health.harvard.edu/diseases-and-conditions/coronavirus-resource-center (last accessed July 9,
2020).
5
  See https://www.cdc.gov/coronavirus/2019-ncov/prevent-getting-sick/social-distancing.html (last accessed July 13,
2020).
 Case 8:20-cv-01831-WFJ-SPF Document 1 Filed 08/07/20 Page 6 of 13 PageID 6




       24.     Plaintiff and members of the Class have requested refunds from Defendant on

multiple occasions.

       25.     Despite Grand White acknowledging that some relief is appropriate, it has not

provided any refunds to Plaintiff or members of the Class:




                              CLASS ACTION ALLEGATIONS

       26.     Plaintiff brings this case individually and, pursuant to Rule 23 of the Federal Rules

of Civil Procedure, on behalf of the class defined as:

       All persons who purchased and paid for tickets and/or parking for Dinners hosted
       by Grand White, which Dinner was cancelled or postponed for reasons related to
       the Covid-19 pandemic.


       27.     Excluded from the Class is Defendant, its subsidiaries and affiliates, its officers,

directors and members of their immediate families and any entity in which Defendant has a

controlling interest, the legal representative, heirs, successors or assigns of any such excluded

party, the judicial officer(s) to whom this action is assigned, and the members of their immediate

families.

       28.     Plaintiff reserves the right to modify or amend the definition of the proposed Class

if necessary before this Court determines whether certification is appropriate.

       29.     This action has been brought and may properly be maintained on behalf of the Class

proposed herein under the criteria of Rule 23 of the Federal Rules of Civil Procedure.

       30.     The requirements of Rule 23(a)(1) have been met. The Class is so numerous that

joinder of all members is impracticable. The number and identity of all such ticket and parking
 Case 8:20-cv-01831-WFJ-SPF Document 1 Filed 08/07/20 Page 7 of 13 PageID 7




sales is known to the Defendant and can be identified through Grand White’s records. Class

members may be notified of the pendency of this action by recognized, Court-approved notice

dissemination methods, which may include U.S. Mail, electronic mail, Internet postings, and/or

published notice.

      31.         The requirements of Rule 23(a)(2) have been met. There are questions of law and

fact common to the members of the Class including, without limitation:

             a. Whether Defendant accepted money from Plaintiff and the Class members in

                  exchange for tickets and/or parking;

             b.   Whether Defendant breached its contracts with Plaintiff and the members of the

                  Class by failing to provide them with refunds after the tickets were rendered

                  unusable;

             c. Whether Defendant is unjustly enriched by retaining the funds received for the

                  ticket and/or parking sales after the tickets were rendered unusable;

             d. Whether Defendant engaged in unfair or deceptive acts or practices in violation of

                  Section 501.204, Florida Statutes; and

             e. The amount of damages and other relief to be awarded to Plaintiff and the Class

                  members.

       32.        The requirements of Rule 23(a)(3) have been met. Plaintiff’s claims are typical of

the claims of the members of the Class because Plaintiff and the other Class members each

contracted with Defendant for it to provide tickets to a Dinner, which Dinner was later cancelled

or postponed due to the Covid-19 pandemic.

       33.        The requirements of Rule 23(a)(4) have been met. Plaintiff is an adequate class

representative because his interests do not conflict with the interests of the other Class members
 Case 8:20-cv-01831-WFJ-SPF Document 1 Filed 08/07/20 Page 8 of 13 PageID 8




who he seeks to represent, Plaintiff has retained competent counsel who are experienced in

complex class action litigation, and Plaintiff intends to prosecute this action vigorously. Class

members’ interests will be fairly and adequately protected by Plaintiff and his counsel.

          34.    Class certification of Plaintiff’s claims is also appropriate pursuant to Rule 23(b)(3)

because the above questions of law and fact that are common to the Class predominate over

questions affecting only individual members of the Class, and because a class action is superior to

other available methods for the fair and efficient adjudication of this litigation. The damages or

financial detriment suffered by individual Class members are relatively small compared to the

burden and expense of individual litigation of their claims against Grand White. It would, thus,

be virtually impossible for the Class, on an individual basis, to obtain effective redress for the

wrongs committed against them. Furthermore, individualized litigation would create the danger

of inconsistent or contradictory judgments arising from the same set of facts. Individualized

litigation would also increase the delay and expense to all parties and the court system from the

issues raised by this action.      By contrast, the class action device provides the benefits of

adjudication of these issues in a single proceeding, economies of scale, and comprehensive

supervision by a single court, and presents no unusual management difficulties under the

circumstances.

                                   FIRST CLAIM FOR RELIEF

                                   BREACH OF CONTRACT
                               (On Behalf of Plaintiff and the Class)

          35.    Plaintiff repeats and re-alleges Paragraphs 1 through 34 above, as if fully alleged

herein.

          36.    Plaintiff brings this claim individually and on behalf of the members of the Class.
 Case 8:20-cv-01831-WFJ-SPF Document 1 Filed 08/07/20 Page 9 of 13 PageID 9




          37.   In exchange for funds paid by Plaintiff and the Class, Grand White agreed to

provide Plaintiff and the Class with valid tickets to attend a Dinner on a specified date.

          38.   Grand White has failed to provide this contracted for valid ticket when the Dinners

were cancelled or postponed and the tickets were rendered unusable and lost their value, yet has

retained monies paid by Plaintiff and the Class for such tickets. Plaintiff and the members of the

Class have therefore been denied the benefit of their bargain, and Defendant has breached its

contract with Plaintiff and the Class.

          39.   Plaintiff and the members of the Class have suffered damage as a direct and

proximate result of Grand White’s breach in the amount equal to the ticket purchase price, parking

(if a parking pass was purchased), plus any fees charged by Grand White through its Grand White

Website, when Dinners were cancelled or postponed due to the Covid-19 pandemic and Grand

White failed to refund the monies paid.

          40.   Plaintiff and the Class have been damaged and are entitled to a refund of the amount

they paid for their tickets and/or parking, including any additional fees charged by Grand White.

                                 SECOND CLAIM FOR RELIEF

                                   UNJUST ENRICHMENT
                              (On Behalf of Plaintiff and the Class)

          41.   Plaintiff repeats and re-alleges Paragraphs 1 through 34 above, as if fully alleged

herein.

          42.   Plaintiff brings this claim individually and on behalf of the members of the Class

in the alternative to the First Claim for Relief, in the event that it is determined that no contract

exists between Plaintiff (and members of the Class) and the Defendant.
Case 8:20-cv-01831-WFJ-SPF Document 1 Filed 08/07/20 Page 10 of 13 PageID 10




          43.   Plaintiff and members of the Class conferred a benefit on Grand White in the form

of funds paid for tickets and parking (if a parking pass was purchased). The payment of funds were

in exchange for valid tickets to attend a Dinner, and for access to parking.

          44.   Grand White has retained the full benefit of the funds paid by Plaintiff and the

members of the Class for the tickets and/or parking passes, yet has failed to provide valid tickets

or refunds for such tickets or parking passes when they were rendered unusable and lost their value

after the Dinners were cancelled or postponed due to Covid-19.

          45.   Grand White’s retention of the funds paid for tickets and/or parking after the

Dinners were cancelled or postponed is unjust and inequitable under the circumstances.

          46.   Accordingly, Grand White should return the funds that Plaintiff and the Class

members each paid for their tickets, parking (if a parking pass was purchased), as well as any

additional fees charged by Grand White.

                                 THIRD CLAIM FOR RELIEF

  VIOLATION OF FLORIDA DECEPTIVE AND UNFAIR TRADE PRACTICES ACT
                  (Section 501.201, et. seq., Florida Statutes)
                    (On Behalf of Plaintiff and the Class)

          47.   Plaintiff repeats and re-alleges Paragraphs 1 through 34 above, as if fully alleged

herein.

          48.   Defendant advertised, solicited, provided, offered, or distributed good or services

directly or indirectly affecting consumers.

          49.   Defendant engaged in unfair or deceptive acts or practices in the conduct of trade

or commerce, in violation of Section 501.204, Florida Statutes, including retaining monies paid

by Plaintiff and the Class to Defendant in exchange for tickets to Dinners, even after those Dinners

were cancelled or postponed.
Case 8:20-cv-01831-WFJ-SPF Document 1 Filed 08/07/20 Page 11 of 13 PageID 11




         50.    Defendant’s conduct is injurious to the public interest because it has affected and

injured many ticket purchasers.

         51.    As a direct and proximate result of Defendant’s unfair methods of competition and

unfair or deceptive acts or practices, Plaintiff and Class Members have suffered ascertainable

losses of money and the lost benefit of their bargain, and Plaintiff will continue to suffer injuries

through lost use of their money until Defendant makes refunds.

         52.    Plaintiff and the Class seek all monetary and non-monetary relief allowed by law,

including actual damages, treble damages, injunctive relief, civil penalties, and attorneys’ fees and

costs.

                                    PRAYER FOR RELIEF

         WHEREFORE, Plaintiff respectfully request that judgment be entered in favor of Plaintiff

and the Class against Defendant as follows:

                (a)    For an order certifying the Class under Rule 23 of the Federal Rules of Civil

                       Procedure and naming Plaintiff as representative of the Class and Plaintiff’’

                       attorneys as Class Counsel to represent the Class(es);

                (b)    For an order finding in favor of Plaintiff and the Class on all counts asserted

                       herein;

                (c)    For compensatory damages in an amount to be determined by the trier of

                       fact;

                (d)    For an order of restitution and all other forms of equitable monetary relief;

                (e)    Awarding Plaintiff’s reasonable attorneys’ fees, costs, and expenses;

                (f)    Awarding pre- and post-judgment interest on any amounts awarded; and,

                (g)    Awarding such other and further relief as may be just and proper.
Case 8:20-cv-01831-WFJ-SPF Document 1 Filed 08/07/20 Page 12 of 13 PageID 12




                                 DEMAND FOR TRIAL BY JURY

        Pursuant to Federal Rule of Civil Procedure 38(b), Plaintiff demands a trial by jury of any

and all issues in this action so triable of right.



Dated: August 7, 2020                                               Respectfully submitted,



                                                                   /s/ Scott Edelsberg
                                                                   Scott Edelsberg, Esq.
                                                                   Florida Bar No. 0100537
                                                                   scott@edelsberglaw.com
                                                                   EDELSBERG LAW, PA
                                                                   20900 NE 30th Ave.,
                                                                   Suite 417
                                                                   Aventura, FL 33180
                                                                   Office: (305) 975-3320

                                                                   Gary F. Lynch
                                                                   Jamisen A. Etzel
                                                                   Nicholas A. Colella
                                                                   CARLSON LYNCH LLP
                                                                   1133 Penn Avenue, 5th Floor
                                                                   Pittsburgh, PA 15222
                                                                   Telephone: (412) 322-9243
                                                                   Facsimile: (412) 231-0246
                                                                   glynch@carlsonlynch.com
                                                                   jetzel@carlsonlynch.com
                                                                   ncolella@carlsonlynch.com

                                                                   Katrina Carroll
                                                                   CARLSON LYNCH LLP
                                                                   111 W. Washington Street,
                                                                   Suite 1240
                                                                   Chicago, Illinois 60602
                                                                   Telephone: (312) 750-1265
                                                                   Facsimile: (412) 231-0246
                                                                   Email:
                                                                   kcarroll@carlsonlynch.com

                                                                  Jonathan M. Jagher
Case 8:20-cv-01831-WFJ-SPF Document 1 Filed 08/07/20 Page 13 of 13 PageID 13




                                                       Kimberly A. Justice
                                                       FREED KANNER LONDON
                                                       & MILLEN LLC
                                                       923 Fayette Street
                                                       Conshohocken, PA 19428
                                                       Telephone: (610) 234-6487
                                                       jjagher@fklmlaw.com
                                                       kjustice@fklmlaw.com



                                   Counsel for Plaintiff and Proposed Class(es)
